DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 appears to include overlapping structure.  Specifically, the claim recites all of the structure of claim 1, which includes the male and female components, including threads.  See e.g., Figs. 4 and 5.  However, claim 19 also recites the “base insert” which the Specification states is element 102.  See e.g., Fig. 11.  Therefore, claim 19 is reciting both the base insert and the female component, which appear to be the same thing, functionally speaking.  That is, the male component engages with the female component in Figs 4, 5 in the same way that the male component engages with the base insert in Fig. 11.  As such, it is unclear how both can be recited in the same claim as being different things, based on the disclosure. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1166146 to Vogt (“Vogt”) (machine translation attached with Office action). 
-From Claim 1: Vogt discloses a locking connector assembly comprising: 
    PNG
    media_image1.png
    750
    718
    media_image1.png
    Greyscale

a male component (1) having: 
(a) a first (upper) tubular section, 
(b) a second (lower) tubular section, and 
(c) a midsection (3) between the first tubular section and the second tubular section; and 
a female component (6): 
(a) connected to the second tubular section of the male component upon relative rotational movement between the male component and the female component (¶ 12), 
(b) disconnected from the second tubular section of the male component upon relative rotational movement between the male component and the female component in a direction opposite to the direction when the male component and the female component are being connected, and 
(c) having a bearing surface (upper annular edge of 6): 
(1) bearing against the midsection (3) of the male component in a first position of the bearing surface of the female component, and 
(2) spaced from the midsection of the male component in other positions of the female component.
-From Claim 2: Vogt discloses wherein the second tubular section of the male component has an external thread (4b) along the length thereof.
-From Claim 3: Vogt discloses wherein the female component has an internal thread (6c) along the length thereof engaged with the external thread of the second tubular section of the male component upon relative rotational movement between the male component and the female component.
-From Claim 4: Vogt discloses wherein the external thread of the second tubular section of the male component is a double helix and the internal thread of the female component is a double helix.
-From Claim 5: Vogt discloses wherein the bearing surface the female component includes a notch (6e).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt.
	As to Claim 4, to the extent Vogt cannot be understood as showing a double helix thread, modifying from the thread shown to a double helix would be a mere matter of design choice (as double helix threads are known in the art) and/or a mere duplication of parts (i.e., a duplication of a single helix, if that is what is shown/disclosed in Vogt), which has been to involve only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim Rejections - 35 USC § 103
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of US 4042305 to Vincent (“Vincent”).
-From Claim 19: Vogt discloses a display system comprising:
a base 8; 
a base insert 6 having a flange 6a above the base and a shank 6b extending through the base; 
a locking connector (comprising components as mapped with respect to claim 1, above)
a pole (see ¶ 9, describing broom handle being attached to 1) having a first end connected to the locking connector assembly and a second end connected to the base insert; (both ends of the broom stick would be “connected” to the base insert, insofar as the broom stick is one singe object)
However, Vogt does not disclose a base insert catch beneath the base aligned axially with the base insert and fixed to the base insert for anti-rotation.
	Vincent teaches a base catch insert (in the form of “torque bar 32) beneath a base 18 and axially aligned with a base insert 16 for anti-rotation (Col. 3, ll. 23–26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vogt by adding a base insert catch as taught by Vincent in order to prevent unwanted play between the broom stick and the base 8.

Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/30/2022